EXHIBIT 10.1

 

AMENDMENT NO. 1

TO THE EMPLOYEE RESTRICTED STOCK AWARD

 

TOREADOR RESOURCES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

This AMENDMENT NO. 1 (this “Amendment”) is made as of the 7th day of November,
2007 by and between Toreador Resources Corporation, a Delaware corporation (the
“Company”), and ________________ (the “Participant”), to that certain Restricted
Stock Award Agreement (the “Agreement”) by and between the Company and the
Participant dated _________ __, 20__. Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement, or to the extent such terms are not
defined in the Agreement, the meanings ascribed to such terms in the Toreador
Resources Corporation 2005 Long-Term Incentive Plan (the “Plan”).

 

WHEREAS, the Agreement may be amended if the amendment is in writing and signed
by the Company and the Participant; and

 

WHEREAS, the Company and the Participant desire to amend the Agreement’s vesting
provisions to reflect changes approved by the Company’s Compensation Committee
on November 7, 2007.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and for other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Company and the
Participant hereby amend the Agreement as follows:

 

1.

Section 3 of the Agreement shall be amended in its entirety to read as follows:

 

3.

Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be vested as follows:

 

[Vesting information to be provided in each individual agreement].

 

Notwithstanding the foregoing, in the event that a Change in Control occurs,
then immediately prior to the effective date of such Change in Control, the
total restricted stock not previously vested shall thereupon immediately become
vested.



 

2

 



 

 



 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first set forth above.

 

TOREADOR RESOURCES CORPORATION

 

By:

 

Name:

 

 

PARTICIPANT

 

 

 

By:

Name:

 

 

 

 

